Case 6:21-cv-01189-DDC-KGG Document 1-1 Filed 08/05/21 Page 1 of 10




      Appendix A
Case 6:21-cv-01189-DDC-KGG Document 1-1 Filed 08/05/21 Page 2 of 10
              Case 6:21-cv-01189-DDC-KGG Document 1-1 Filed 08/05/21 Page 3 of 10
                                                              ELECTRONICALLY FILED
                                                                 2021 Jul 13 PM 3:39
Christian Washington                               CLERK OF THE SEDGWICK COUNTY DISTRICT COURT
                                                          CASE NUMBER: 2021-CV-001194-TO
vs.
City of Wichita, Kansas et. al.
                                                      SUMMONS


                                      Chapter 60 - Service by the Sheriff

To the above-named Defendant/Respondent:


                                    Drake Kreifels
                                    City of Wichita, City Manager’s Office, 455 N. Main St., 13th Floor
                                    Wichita, KS 67202


You are hereby notified that an action has been commenced against you in this court. You are required to file your
answer or motion under K.S.A. 60-212, and amendments thereto, to the petition with the court and to serve a copy upon:


                                    Timothy Charles Hodge
                                    301 North Main, Suite 400
                                    Newton, KS 67114


within 21 days after service of summons on you.




Clerk of the District Court
Electronically signed on 07/13/2021 04:02:11 PM


Documents to be served with the Summons:
PLE: Petition Petition
Case 6:21-cv-01189-DDC-KGG Document 1-1 Filed 08/05/21 Page 4 of 10
Case 6:21-cv-01189-DDC-KGG Document 1-1 Filed 08/05/21 Page 5 of 10
Case 6:21-cv-01189-DDC-KGG Document 1-1 Filed 08/05/21 Page 6 of 10
Case 6:21-cv-01189-DDC-KGG Document 1-1 Filed 08/05/21 Page 7 of 10
Case 6:21-cv-01189-DDC-KGG Document 1-1 Filed 08/05/21 Page 8 of 10
Case 6:21-cv-01189-DDC-KGG Document 1-1 Filed 08/05/21 Page 9 of 10
Case 6:21-cv-01189-DDC-KGG Document 1-1 Filed 08/05/21 Page 10 of 10
